



COURT OF APPEAL FOR ONTARIO

CITATION: Wakeling (Re), 2017 ONCA 537

DATE: 20170628

DOCKET: C63037

Strathy C.J.O, Benotto and Miller JJ.A.

IN THE MATTER OF: ANDREW WAKELING

AN APPEAL UNDER PART XX.1 OF THE
CODE

Daniel F. Moore and Taufiq Hashmani, for the appellant

Gavin S. MacKenzie, for the respondent, The Person in
    Charge of the Centre for Addiction and Mental Health

Peter Fraser, for the respondent, The Attorney General
    of Ontario

Heard: June 20, 2017

On appeal against the disposition of the Ontario Review
    Board, dated October 31, 2016.

ADDENDUM

[1]

After these reasons were prepared and signed, but before they were
    released, the court received correspondence from counsel for Mr. Wakeling. It
    was sent with the consent of the respondents.

[2]

The correspondence attached the reasons for the ruling of July 31, 2014,
    which stayed the criminal harassment charge against Mr. Wakeling. In that
    ruling, French J. described the evidence in detail, including the effect of the
    offence on the victim, the assessment of Mr. Wakeling under the
Mental
    Health Act
, R.S.O. 1990, c. M.7
,
and the Pre-Sentence Report.

[3]

Counsel for Mr. Wakeling advised that he did not have a copy of these
    reasons when the appeal was argued and they were not part of the record before
    the Board. He acknowledged that The attached decision significantly undermines
    many of the arguments I made [during the appeal] and some of the factual
    inferences I had drawn based on the record as I knew it then were incorrect.

[4]

We thank counsel for bringing this to our attention. The reasons of the
    trial judge do not change our reasons for dismissing the appeal.

G.R. Strathy C.J.O.

M.L. Benotto J.A.

B.W. Miller J.A.


